FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA DEL SAGRARIO MEZA-                          No. 08-72168
LORETO,
                                                  Agency No. A095-663-525
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Maria Del Sagrario Meza-Loreto, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings and review de novo its legal conclusions. Benyamin

v. Holder, 579 F.3d 970, 974 (9th Cir. 2009). We deny the petition for review.

      Meza-Loreto does not contend she suffered past persecution in Mexico.

Substantial evidence supports the BIA’s finding that, even if Meza-Loreto is a

member of a particular social group, her fear of future persecution is not

objectively reasonable. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(fear of future persecution too speculative). In addition, Meza-Loreto’s claim that

she fears persecution in Pakistan fails because that is not her country of nationality.

See 8 U.S.C. § 1101(a)(42)(A).

      Because Meza-Loreto failed to meet her burden to establish eligibility for

asylum, she necessarily fails to satisfy the more stringent standard for withholding

of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Meza-Loreto failed to demonstrate that it is more likely than not that she

would face torture if returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066,

1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                           2                                    08-72168